Citation Nr: 1230626	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical and lumbar spine disorders.

2.  Entitlement to service connection for cervical and lumbar spine disorders.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for head scars (also claimed as a scar over the right eye).

6.  Entitlement to service connection a bilateral knee disorder.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

9.  Entitlement to service connection for a right posterior head scar.

10.  Entitlement to service connection for a skin disorder of the genital region, to include scars and jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Los Angeles, California.  The case was certified to the Board by the RO in Los Angeles, California.

An April 2008 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a scar over the left eye.  The Veteran filed a timely notice of disagreement, and the RO issued a Statement of the Case in August 2008.  On the Veteran's October 2008 substantive appeal he listed the conditions he was appealing to the Board, and specifically did not appeal the denial of his claim to reopen a claim of entitlement to service connection for a scar over the left eye.  In a November 2008 rating decision VA denied entitlement to service connection for a scar over the right eye.  The Veteran has since perfected an appeal.  During his testimony, and through the submission of additional evidence it became clear that the Veteran wished to establish entitlement to service connection for two scars located on forehead, and as such the Board will address the claims as such.

The Veteran appeared and testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The  issue of entitlement to total disability based upon individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral knee, right ankle, cervical, and lumbar spine disorders; hearing loss; a right posterior head scar; and a skin disorder involving the genital region, to include scars and jungle rot; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for cervical and lumbar spine disorders was denied in a December 2004 rating decision.  The Veteran did not file a timely perfected appeal, and thus the decision is final. 

2.  The evidence received since the December 2004 decision by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for cervical and lumbar spine disorders, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for a hearing loss was denied in a December 2004 rating decision, and in the absence of a timely perfected appeal that decision is final. 

4.  The evidence received since the December 2004 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a hearing loss and raises a reasonable possibility of substantiating the claim.

5.  The Veteran suffered head lacerations in service, needed stitches, and developed resultant scars.

6.  Pseudofolliculitis barbae had its onset in service.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied entitlement to service connection for cervical and lumbar spine disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for cervical and lumbar spine disorders.  38 C.F.R. § 3.156 (2011).

3.  The December 2004 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105. 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 C.F.R. § 3.156. 

5.  Head scars were incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

6.  Pseudofolliculitis barbae was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's disposition of the claims discussed below, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

New and Material Evidence-Laws and Regulations

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004). 

Service connection will also be presumed for a sensorineural hearing loss if such a disorder was manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999). 

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence-Factual Backgrounds and Analyses

In a December 2004 rating decision the RO denied entitlement to service connection for an upper back injury, a low back injury, impaired hearing, and a scar above the left eye because the evidence in the claims file did not show he presently suffered from the claimed conditions.  He was notified of the decision in January 2005.  He did not file a timely appeal, and thus the decision is final and binding on the Veteran.  38 U.S.C.A. § 7105.

Evidence in the claims file at the time of the December 2004 rating decision included the Veteran's claim for benefits and his service treatment records.

Evidence added to the claims file since the December 2004 rating decision includes additional service treatment records, VA treatment records, statements from a VA physician, and testimony from the Veteran.  Medical statements provided by the Veteran's treating VA physician reveal that the appellant has lumbar degenerative disc disease, chronic back pain, and hearing loss.  Service treatment records added to the claims file after the December 2004 rating decision included copies of records already in the record as well as physical therapy notes for treatment of his spine following a motor vehicle accident, that were not previously of record.  

Additionally, the Veteran's treating physician provided positive nexus statements regarding his facial scars, hearing loss, and "back condition."  An April 2008 VA treatment record included a complaint of neck pain.  As the new evidence of record shows diagnoses of lumbar disc disease and hearing loss; treatment for neck pain, and positive nexus statements from a physician regarding his in-service injuries, the Board finds that the evidence submitted is new and material, and the claims of entitlement to service connection for hearing loss, and cervical and lumbar spine disorders are reopened.

Factual Background and Analyses

Service treatment records reveal that in February 1982 the Veteran was hit in the face with a rifle front site during rifle drills.  The left frontal occipital area suffered a quarter inch incision, which was treated with steri-strips and eventually necessitated two stitches.  Ten days later his stitches were removed.  Service treatment records also contain numerous complaints of bumps after shaving and diagnoses of pseudofolliculitis barbae.  He was provided skin creams but continued to complain that he was unable to shave every day.  An October 1982 record noted moderate scarring on the checks with few active pustules.  He had some improvement in symptoms with "magic shave," and he was placed on a program of shaving once a month.  

In January 1984, the Veteran was involved in a car accident.  He was treated at Balboa Naval Hospital, to include the receipt of stitches in the posterior head region.  treatment 

Unfortunately, the Veteran's service discharge examination does not list any skin rashes or scars.  His entrance examination notes one scar; however the writing is not legible.

In April 2012, a VA physician opined that the Veteran had two scars on his head which were a result of his active duty service.  The scars were located on his temples, and were noted to be related to when he was struck by the rifle during drill and when he fell during drill.  The physician had reviewed the Veteran's 1982 service treatment records and found that current temple scars were related to his described in-service incidents.  As service treatment records show an injury to the left side of his face necessitating stitches, the Veteran has testified about the scars incurrence in service, he has current scars to his temples, and a physician has provided a medical nexus statement, the Board finds that service connection for forehead scars is warranted.

The VA physician supplied another statement relating the Veteran's in-service treatment for pseudofolliculitis barbae to his current keloids, permanent scarring and folliculitis of the face.  The physician noted he had reviewed service treatment records from 1982 and 1983 which showed treatment for pseudofolliculitis barbae  in service.  As service treatment records show that pseudofolliculitis barbae started in service after shaving, and a physician has related current residuals of pseudofolliculitis barbae to his in-service diagnosis, the Board finds that service connection for pseudofolliculitis barbae is warranted.


ORDER

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for cervical and lumbar spine disorders is reopened.

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a hearing loss is reopened.

Entitlement to service connection for head scars is granted.

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

The Veteran's service treatment records show that he complained of left knee pain, a right ankle injury, and a groin rash.  He was also involved in a January 1984 motor vehicle accident in service during which his vehicle rolled down an embankment.  Following the motor vehicle accident he complained of mid-back pain and received physical therapy in service.  At his June 1985 discharge examination he reported a history of recurrent back pain.  While he was not diagnosed with hearing loss in service, his military occupational specialty was rifleman.

An April 2012 letter from the Veteran's VA treating physician indicated that he current receives treatment for low back pain, osteoarthritis of the knees, hearing loss and tinnitus.  

During his March 2012 Board hearing, the Veteran testified that he developed knee and right ankle pain in-service, and that he has continued to receive treatment for joint pain at VA facilities in Loma Linda and Long Beach.  He also testified that he has scars on both sides of his groin, and that his skin becomes painful when hot and humid. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a veteran in the development of a claim.  This includes providing a VA examination when necessary. An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  The Veteran has met the standards of McLendon and on remand should be afforded VA nexus examinations regarding his claimed disorders.  In light of the appellant's service as a Marine Rifleman the Board concedes the Veteran had hazardous noise exposure in service.

There are very limited VA treatment records in the claims file and none on Virtual VA.  The Veteran has testified he has received VA treatment at Loma Linda and Long Beach facilities for his claimed disorders.  On remand, attempts must be made to obtain all outstanding pertinent records.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Service treatment records and the Veteran's 2012 testimony reveal that he suffered a laceration to his right posterior head as a result of the accident, and he complained of back pain as a result of the accident.  When the Veteran was first treated in service following his motor vehicle accident there was a notation that he may have been drinking alcohol prior to the accident.  

Service connection is not warranted where the evidence of record establishes that the disorder was the result of the Veteran's own willful misconduct; or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(k).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).  Thus, on remand, the RO/AMC must obtain the Veteran's full service personnel record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA medical records pertaining to the appeal issues to include facilities in Loma Linda and Long Beach, California.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should obtain the Veteran's complete service personnel record from official sources.  Of interest are any line of duty investigation reports related to the January 1984 motor vehicle accident.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, schedule the Veteran for a VA joints examination to determine the nature and etiology of any currently diagnosed cervical, lumbar, knee and right ankle disabilities.  All indicated tests should be accomplished.  The claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner.

The examiner is requested to diagnose any current cervical, lumbar, knee and right ankle disabilities.  The examiner is to indicate whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any diagnosed disorder is etiologically related to service.  The examiner is to address the role, if any, that the January 1984 motor vehicle accident played in the etiology of any diagnosed cervical, lumbar, knee and right ankle disabilities.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss.  The claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner.  All indicated tests must be accomplished to include pure tone thresholds and the Maryland CNC speech discrimination test.  A full social and occupational noise history should be elicited.  The examiner must then opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any diagnosed hearing loss is related to in-service noise exposure, to include due to service as a rifleman.  The Board concedes the Veteran was exposed to hazardous noise in service.  A complete rationale for any opinion offered must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

6.  Schedule the Veteran for a VA dermatological examination to determine the nature and etiology of any currently diagnosed skin disorder of the groin.  All indicated tests should be accomplished.  The claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner.  The examiner is requested to address whether it is at least as likely as not that any diagnosed skin disorder involving the groin is etiologically related to service, to include the fungal rash for which the Veteran was treated in service.  The examiner must provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

7.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  The AMC/RO must ensure that all examination reports are in complete compliance with the directives of this remand.  The RO must ensure that each examiner has documented his/her consideration of records that are part of Virtual VA.  If any examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


